DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 04/12/2022
Claims 1-3, 5, 7, 12 and 21 have been amended and claims 8, 25-26 and 28-31 have been cancelled
Claims 1-5, 7, 12, 19-24 and 27 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 12, 19, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auxepaules (US 2006/0173548) in view of Nycz (US 2003/0163203) in view of Termanini (US 2014/0156011).

1, 19, 21: Auxepaules discloses a surgical tray apparatus and components thereof configured for use in hip replacement surgery [0043] comprising:

trial implants and tools for sizing, locating and implanting an acetabular cup including at least two differently sized trial acetabular cups each having an outer convex surface and an inner concave surface from which extends a stem with a threaded opening, and at least two differently sized first trial acetabular balls removably engageable opening of the stem of a trial acetabular cup ([0006-0008]; [0044]; fig. 7);

two or more than two trial femoral cups configured to be temporarily affixed to the proximal end of a broach or a femoral implant ([0031-0032]; fig. 4);

Auxepaules fails to disclose a press and components. Nycz teaches a press 204, a femoral cup
locator 100 and a plunger 92, 94 for pressing a polymer liner 30 into a femoral cup (fig. 3-5). It
would have been obvious to one having ordinary skill in the art at the time of the effective filing
date of the invention to modify the trays of Auxepaules to include the press components of Nycz to assist the user in proper collaboration and insertion of the objects.

A modification of the tray components to include duplicate parts (femoral cups) would be
obvious to one having ordinary skill in the art since duplicate parts would prove beneficial to the
patients. It would have been obvious to one having ordinary skill in the art at the time of the
invention was made to include multiple stacked drawers, since it has been held that mere
duplication of the essential working parts of a device involves only routine skill in the art. Jn re
Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Termanini represented evidence of a reverse hip replacement tool having an acetabular ball with a threaded portion for mating with a stem (abstract; [0055]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the kit of Auxepaules to include the tool of Termanini to assist in the replacement of parts during a specific surgical procedure.

7: Auxepaules-Nycz-Termanini discloses the surgical tray apparatus of claim 1, wherein the trial acetabular cups comprise:
through openings 20 extending between the outer convex surface and the inner concave surface (Auxepaules; fig. 2 and 4).

12, 27: Auxepaules-Nycz-Termanini discloses he surgical tray apparatus of claim 1, wherein the first trial acetabular ball comprise an opening centered in the flattened portion, the opening being sized and shaped to receive a tool for tightening and loosening the ball when the threaded portion is threaded into an internally threaded stem of a trial acetabular cup (Auxepaules; fig. 2 and 4).

Claims 2-4 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auxepaules (US 2006/0173548) in view of Nycz (US 2003/0163203) in view of Termanini (US 2014/0156011) in view of Sidebotham (US 2008/0195106) in view of Kelley (US 2014/0128987) in view of Fanson (US 2012/0157887) in view of Bertazzoni (US 2011/0186456) in view of Beaule (US 2007/0260256).

2-4, 22-24: Auxepaules-Nycz-Termanini discloses the surgical tray apparatus of claim 1 wherein the tools for the preparation of a femur for implant surgery comprise:

a T-handle configured for connection to the proximal end of the reamer [0044] but fails to disclose all other required tools.

Sidebotham teaches wherein the tools in the trays comprise:
a reamer 23 having a distal end for insertion into a femur and a proximal end; 
a right handed-handle 21 and a left-handed handle 21 adapted for connection to the proximal end of the reamer (abstract; fig. 3);
a handle 21 having a threaded portion adapted-configured to be threaded into a proximal end of a femoral implant [0040-0041];

a drive shaft handle figured for connection to a proximal end of the drive shaft [0012], [0048]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Auxepaules-Nycz-Termanini to include to ensure proper placement and tools for a proper hip surgical procedure.

Kelley teaches a box osteotome [0092]; It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Auxepaules-Nycz-Termanini to include the hip implant tools of Kelley to ensure proper placement and tools for a proper hip surgical procedure.

Auxepaules-Nycz-Termanini fail to disclose a broach. Fanson teaches two or more than two broaches each being sized to make a correspondingly sized opening in the femur [0111]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Auxepaules-Nycz-Termanini to include the broaches of Fanson to assist providing the necessary tools for a successful hip procedure.

Auxepaules-Nycz-Termanini fails to disclose a hammer. Bertazzoni teaches including a hammer 56 for pounding a broach into the femur [0050]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Auxepaules-Nycz-Termanini to include the varying tools of Bertazzoni, in including a hammer, to provide proper tooling at a convenience.

It is also noted that Beaule represents evidence that several varying trial tools including a
cup 62 and femoral head 60 having multiple sizes for surgery exists in a kit (abstract, [0018] also
fig. 15). It would have been obvious to one having ordinary skill in the art at the time of the
invention to modify Gerstner to include the varying tools of Beaule to provide proper tooling at a convenience.


Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auxepaules (US 2006/0173548) in view of Nycz (US 2003/0163203) in view of Termanini (US 2014/0156011) in view of Altschuler (US 2015/0289889).

5, 20: Auxepaules-Nycz-Termanini discloses the trays comprising trial acetabular balls and cups as applied to claim 1 but fails to disclose drill bits being contained in the trays. Altschuler discloses the surgical tray apparatus of claim 1 wherein the tools comprise: a drill guide handle 10; two or more than two drill bits; two or more than two drill guides 15;

an acetabular cup handle ([0036]; claim 23 also fig. 8A-D). It would have been obvious to one
having ordinary skill in the art at the time of the effective filing date of the invention to modify
the trays of Auxepaules-Nycz-Termanini to include the bits of Altschuler to assist in proper placement of inserted implants.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735